Terrell E. v K.M. Family Homes, LLC (2022 NY Slip Op 05467)





Terrell E. v K.M. Family Homes, LLC


2022 NY Slip Op 05467


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., LINDLEY, CURRAN, WINSLOW, AND BANNISTER, JJ.


724 CA 21-01378

[*1]TERRELL E., AN INFANT, BY HIS PARENT AND NATURAL GUARDIAN, TIESHA N.B., AND TIESHA N.B., INDIVIDUALLY, PLAINTIFF-RESPONDENT,
vK.M. FAMILY HOMES, LLC, DEFENDANT-APPELLANT. 


GOZIGIAN, WASHBURN & CLINTON, COOPERSTOWN (E.W. GARO GOZIGIAN OF COUNSEL), FOR DEFENDANT-APPELLANT. 
GREENE REID & POMEROY, PLLC, SYRACUSE (MAUREEN E. MANEY OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Joseph E. Lamendola, J.), entered July 16, 2021. The order denied defendant's motion for summary judgment dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court